Exhibit 10.1

EXECUTION COPY

FORM OF VOTING AGREEMENT

THIS VOTING AGREEMENT (this “Agreement”) is made and entered into as of
November 9, 2006, by and between Genentech, Inc., a Delaware corporation
(“Parent”) and the undersigned stockholder (“Stockholder”) of Tanox, Inc. (the
“Company”).

RECITALS

A. Concurrently with the execution of this Agreement, Parent and the Company
have entered into an Agreement and Plan of Merger (the “Merger Agreement”),
which provides for the merger (the “Merger”) of a wholly-owned subsidiary of
Parent with and into the Company.

B. Pursuant to the Merger, all of the issued and outstanding shares of capital
stock and options of the Company will be canceled and converted into the right
to receive the consideration set forth in the Merger Agreement, all upon the
terms and subject to the conditions set forth in the Merger Agreement.

C. As of the date hereof, Stockholder is the beneficial owner (as defined in
Rule 13d-3 under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)) of the number of shares of outstanding capital stock of the Company (the
“Shares”) and other securities convertible into, or exercisable or exchangeable
for, shares of capital stock of the Company (the “Options”), all as set forth on
the signature page of this Agreement; provided that for purposes of determining
beneficial ownership pursuant to this Agreement, Stockholder shall in all cases
be deemed to be the beneficial owner of any securities which may be acquired by
such Stockholder pursuant to any agreement, arrangement or understanding or upon
the exercise of conversion rights, exchange rights, warrants or options, or
otherwise (irrespective of whether the right to acquire such securities is
exercisable immediately or only after the passage of time, including the passage
of time in excess of 60 days, the satisfaction of any conditions, the occurrence
of any event or any combination of the foregoing).

D. As a material inducement to Parent to enter into and to consummate the
transactions contemplated by the Merger Agreement, Parent has required that
Stockholder agree, and Stockholder is willing to agree, to restrict the transfer
or disposition of any Shares, Options and any New Shares (as defined in
Section 1(b) hereof), and to vote the Shares and any New Shares as set forth in
this Agreement.

NOW, THEREFORE, the parties hereto hereby agree as follows:

1. Agreement to Retain Shares and Options.

(a) Transfer. Stockholder agrees that, at all times during the period beginning
on the date hereof and ending at the Expiration Time, Stockholder shall not
Transfer (as defined below) any of the Shares, Options and any New Shares, or
make any agreement or understanding



--------------------------------------------------------------------------------

EXECUTION COPY

regarding any Transfer, in each case without the prior written consent of
Parent. Stockholder agrees that any Transfer in violation of this Agreement
shall be void and of no force or effect.

As used herein, the term “Expiration Time” shall mean the earlier to occur of
(i) such date and time as the Merger shall become effective in accordance with
the terms and provisions of the Merger Agreement, or (ii) the termination of the
Merger Agreement in accordance with the terms thereof. As used herein, the term
“Transfer” shall mean, with respect to any security, the direct or indirect
assignment, sale, transfer, tender, pledge, hypothecation, or the gift,
placement in trust, or the Constructive Sale (as defined below) or other
disposition of such security (excluding [exercises of Options and]1 transfers by
testamentary or intestate succession or otherwise by operation of law) or any
right, title or interest therein (including, but not limited to, any right or
power to vote to which the holder thereof may be entitled, whether such right or
power is granted by proxy or otherwise), or the record or beneficial ownership
thereof, the offer to make such a sale, transfer, tender, pledge, hypothecation
or Constructive Sale or other disposition, and each agreement, arrangement or
understanding, whether or not in writing, to effect any of the foregoing,
excluding any Transfer (A) pursuant to a court order, (B) pursuant to the
Merger, (C) to any affiliate or family member of Stockholder if such transferee,
prior to the Transfer, executes a binding agreement with Parent and the Company
substantially in the form of this Agreement [or (D) that is a sale (other than a
Constructive Sale) in the open market through a brokers’ transaction (as defined
in Rule 144(g) under the Securities Act of 1933, as amended)]2. As used herein,
the term “Constructive Sale” shall mean, with respect to any security, a short
sale with respect to such security, entering into or acquiring an offsetting
derivative contract with respect to such security, entering into or acquiring a
futures or forward contract to deliver such security or entering into any other
hedging or other derivative transaction that has the effect of materially
changing the economic benefits and risks of ownership.

(b) New Shares. Stockholder agrees that any shares of capital stock of the
Company that Stockholder purchases or with respect to which Stockholder
otherwise acquires beneficial ownership after the date of this Agreement and
prior to the Expiration Time, including, without limitation, shares issued or
issuable upon the conversion, exercise or exchange, as the case may be, of any
Options held by Stockholder (“New Shares”), shall be subject to the terms and
conditions of this Agreement to the same extent as if they constituted Shares as
of the date hereof.

2. Agreement to Vote Shares. Until the Expiration Time, at every meeting of
stockholders of the Company called with respect to any of the following, and at
every adjournment or postponement thereof, and on every action or approval by
written consent of stockholders of the Company with respect to any of the
following, Stockholder shall vote, to the extent not voted by the person(s)
appointed under the Proxy (as defined in Section 3), the outstanding Shares and
any outstanding New Shares (to the extent any such New Shares may be voted):

 

--------------------------------------------------------------------------------

1 This language was included in voting agreements executed by Julia Brown, Heinz
Bull, Danong Chen, Gary Frashier, Osama Mikhail and Peter Traber, but was
excluded from the voting agreements executed by Nancy Chang and Tse-Wen Chang.

2 This language was included in voting agreements executed by Julia Brown, Heinz
Bull, Danong Chen, Gary Frashier, Osama Mikhail and Peter Traber, but was
excluded from the voting agreements executed by Nancy Chang and Tse-Wen Chang.

 

2



--------------------------------------------------------------------------------

EXECUTION COPY

(i) in favor of adoption of the Merger Agreement and in favor of any other
action contemplated by the Merger Agreement or required in furtherance of the
Merger and the transactions contemplated by the Merger Agreement (including one
or more adjournments necessary to solicit additional proxies if there are
insufficient votes to adopt the Merger Agreement and any such related proposals
at the time of any meeting held for such purposes);

(ii) against approval of any proposal made in opposition to, or in competition
with, consummation of the Merger and the transactions contemplated by the Merger
Agreement;

(iii) against any of the following actions (other than those actions
contemplated by the Merger Agreement): (A) any merger, consolidation, business
combination, sale of assets, reorganization or recapitalization of the Company
or any subsidiary of the Company with any party, (B) any sale, lease, license or
transfer of any significant part of the assets of the Company or any subsidiary
of the Company, (C) any reorganization, recapitalization, dissolution,
liquidation or winding up of the Company or any subsidiary of the Company,
(D) any amendment to the certificate of incorporation or bylaws of the Company
or any subsidiary of the Company or any material change in the capitalization of
the Company or any subsidiary of the Company, or the corporate structure of the
Company or any subsidiary of the Company, or (E) any other action that is
intended, or could reasonably be expected to, impede, frustrate, prevent,
interfere with, delay, postpone, discourage, nullify or adversely affect the
Merger, the Merger Agreement or any of the other transactions contemplated by
the Merger Agreement; and

(iv) in favor of waiving any notice that may have been or may be required
relating to any such meeting of stockholders or written consent, the Merger, the
Merger Agreement or the transactions contemplated thereby.

Prior to the Expiration Time, Stockholder shall not enter into any agreement or
understanding with any person to vote or give instructions in any manner
inconsistent with this Section 2. Prior to the Expiration Time, to the extent
not represented thereat by the person(s) appointed under the Proxy, Stockholder
shall [cause the Shares and any New Shares to be counted as present thereat for
purposes of establishing quorum.]3

3. Irrevocable Proxy. Concurrently with the execution of this Agreement,
Stockholder agrees to deliver to Parent an irrevocable proxy in the form
attached hereto as Appendix A (the “Proxy”), which shall be irrevocable to the
fullest extent permitted by applicable law, covering the total number of Shares
and New Shares.

4. Representations, Warranties and Covenants of Stockholder. Stockholder
represents, warrants and covenants to Parent as follows:

(i) Stockholder is the beneficial owner of the Shares, with full power to vote
or direct the voting of the Shares and to dispose of the Shares for and on
behalf of any and all beneficial owners of the Shares, with no limitations,
qualifications or restrictions on such rights.

 

--------------------------------------------------------------------------------

3 This language was included in voting agreements executed by Julia Brown, Heinz
Bull, Danong Chen, Gary Frashier, Osama Mikhail and Peter Traber. In the voting
agreements executed by Nancy Chang and Tse-Wen Chang, the following language was
substituted for the highlighted language: “appear at any meeting of stockholders
of the Company and cause the Shares and any New Shares to be counted as present
thereat for purposes of establishing quorum.”



 

3



--------------------------------------------------------------------------------

EXECUTION COPY

(ii) As of the date hereof, the Shares are, and at all times up until the
Expiration Time the Shares will be, free and clear of any rights of first
refusal, co-sale rights, security interests, liens, pledges, claims, options,
charges or other encumbrances of any kind or nature, in each case that could
impair Stockholder’s ability to fulfill its obligations under Section 2. The
execution and delivery of this Agreement by Stockholder do not, and
Stockholder’s performance of its obligations under this Agreement will not,
conflict with or violate any order, decree, judgment or Contract applicable to
Stockholder or by which Stockholder or any of Stockholder’s properties or Shares
is bound.

(iii) Stockholder does not beneficially own any shares of capital stock of the
Company, or any securities convertible into, or exchangeable or exercisable for,
shares of capital stock of the Company, other than as set forth on the signature
page hereto.

(iv) Stockholder has full power and authority to make, enter into and carry out
the terms of this Agreement, the Proxy and any other related agreements to which
Stockholder is a party.

(v) Stockholder shall not take any action that the Company is prohibited from
authorizing or permitting any Representative (as defined in the Merger
Agreement) from taking under Section 5.4(a) of the Merger Agreement, whether or
not Stockholder is or remains a Representative.

(vi) Stockholder agrees that it will not bring, commence, institute, maintain,
prosecute, participate in or voluntarily aid any Action before any Governmental
Entity, which alleges that the execution and delivery of this Agreement by
Stockholder, either alone or together with the other Company voting agreements
and proxies to be delivered in connection with the execution of the Merger
Agreement, or the approval of the Merger Agreement by the board of directors of
the Company, breaches any fiduciary duty of the board of directors of the
Company or any member thereof; provided, that Stockholder may defend against,
contest or settle any such action, claim, suit or cause of action brought
against Stockholder that relates solely to Stockholder’s capacity as a director
or officer of the Company.

(vii) Stockholder shall not exercise any rights (including under Section 262 of
the Delaware Law) to demand appraisal or dissenters’ rights with respect to any
Shares or New Shares that may be available with respect to the Merger.

5. Further Assurances. Stockholder hereby covenants and agrees to take, or cause
to be taken, all actions, and to do, or cause to be done, all things reasonably
necessary to fulfill such Stockholder’s obligations under this Agreement, and to
execute and deliver any additional documents reasonably necessary or desirable
to carry out the purpose and intent of this Agreement.

 

4



--------------------------------------------------------------------------------

EXECUTION COPY

6. Consents and Waivers. Stockholder hereby gives any consents or waivers that
are reasonably required for the consummation of the Merger under the terms of
any Contract or other instrument to which Stockholder is a party or subject or
in respect of any rights Stockholder may have. Stockholder further consents to
the Company placing a stop transfer order on the Shares and any New Shares with
its transfer agent(s) in accordance with Section 8.

7. Termination. This Agreement and the Proxy delivered in connection herewith
shall terminate automatically and shall have no further force or effect as of
the Expiration Time.

8. Company Covenants. The Company agrees to make a notation on its records and
give instructions to its transfer agent(s) to not permit, prior to the
Expiration Time, the transfer of any Shares or New Shares, except as permitted
pursuant to Section 1(a).

9. Miscellaneous.

(a) Directors and Officers. Notwithstanding any provision of this Agreement to
the contrary, Stockholder has entered into this Agreement in his or her capacity
as a Stockholder of the Company, and nothing in this Agreement shall limit or
restrict Stockholder from acting in the Stockholder’s capacity as a director or
officer of the Company, as applicable (it being understood that this Agreement
shall apply to Stockholder solely in Stockholder’s capacity as a stockholder of
the Company).

(b) Waiver. No waiver by any party hereto of any condition or any breach of any
term or provision set forth in this Agreement shall be effective unless in
writing and signed by the other party hereto. The waiver of any breach of any
term or provision of this Agreement shall not operate as or be construed to be a
waiver of any other previous or subsequent breach of any term or provision of
this Agreement. No delay or omission by Parent in exercising any right under
this Agreement shall operate as a waiver of that right or any other right under
this Agreement.

(c) Notices. All notices and other communications hereunder shall be in writing
and shall be deemed given if delivered personally or by commercial delivery
service, or sent via telecopy (receipt confirmed) to the parties at the
following addresses or telecopy numbers (or at such other address or telecopy
numbers for a party as shall be specified by like notice):

 

  (i) if to Parent, to:

Genentech, Inc.

1 DNA Way

South San Francisco, California 94080

Attention: Corporate Secretary

Telephone No.: (650) 225-1000

Telecopy No.: (650) 467-9146

 

5



--------------------------------------------------------------------------------

EXECUTION COPY

with a copy to:

Wilson Sonsini Goodrich & Rosati

Professional Corporation

650 Page Mill Road

Palo Alto, California 94304

Attention:     Martin W. Korman, Esq.

      Bradley L Finkelstein, Esq.

Telephone No.: (650) 493-9300

Telecopy No.: (650) 493-6811

 

  (ii) if to Stockholder: To the address for notice set forth on the signature
page hereof.

(d) Headings. All captions and section headings used in this Agreement are for
are for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

(e) Counterparts. This Agreement may be executed in one or more counterparts,
all of which shall be considered the same agreement and shall become effective
when one or more counterparts have been signed by each of the parties and
delivered to the other party, it being understood that all parties need not sign
the same counterpart.

(f) Entire Agreement; Amendment. This Agreement constitutes the entire agreement
among the parties with respect to the subject matter hereof and supersedes all
prior agreements and understandings, both written and oral, among the parties
with respect to the subject matter hereof. This Agreement may not be changed or
modified, except by an agreement in writing specifically referencing this
Agreement and executed by each of the parties hereto.

(g) Severability. In the event that any provision of this Agreement, or the
application thereof, becomes or is declared by a court of competent jurisdiction
to be illegal, void or unenforceable, the remainder of this Agreement will
continue in full force and effect and the application of such provision to other
persons or circumstances will be interpreted so as reasonably to effect the
intent of the parties hereto. The parties further agree to replace such void or
unenforceable provision of this Agreement with a valid and enforceable provision
that will achieve, to the extent possible, the economic, business and other
purposes of such void or unenforceable provision.

(h) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, regardless of the laws that
might otherwise govern under applicable principles of conflicts of law thereof.
The parties hereto hereby irrevocably submit to the exclusive jurisdiction of
the Court of Chancery in Newcastle County in the state of Delaware (and any
appellate courts therefrom), or if such jurisdiction shall be unavailable, any
court in the State of Delaware and the Federal courts of the United States of

 

6



--------------------------------------------------------------------------------

EXECUTION COPY

America, each located within Newcastle County in the State of Delaware., solely
in respect of the interpretation and enforcement of the provisions of this
Agreement, and in respect of the transactions contemplated hereby and thereby,
and hereby waive, and agree not to assert, as a defense in any action, suit or
proceeding for the interpretation or enforcement hereof or thereof, that it is
not subject thereto or that such action, suit or proceeding may not be brought
or is not maintainable in said courts or that the venue thereof may not be
appropriate or that this Agreement may not be enforced in or by such courts, and
the parties hereto irrevocably agree that all claims with respect to such action
or proceeding shall be heard and determined in the Court of Chancery in the
State of Delaware or, if jurisdiction is not available in the Court of Chancery,
any other Delaware state court or Federal court, each located in Newcastle,
County Delaware. The parties hereby consent to and grant any such court
jurisdiction over the person of such parties and over the subject matter of such
dispute and agree that mailing of process or other papers in connection with any
such action or proceeding in the manner provided in Section 9(c) or in such
other manner as may be permitted by applicable law, shall be valid and
sufficient service thereof. With respect to any particular action, suit or
proceeding, venue shall lie solely in Newcastle County, Delaware.

(i) Rules of Construction. The parties hereto agree that they have been
represented by counsel during the negotiation and execution of this Agreement
and, therefore, waive the application of any law, regulation, holding or rule of
construction providing that ambiguities in this Agreement will be construed
against the party drafting such agreement or document. The words “include,”
“includes” and “including” when used herein shall be deemed in each case to be
followed by the words “without limitation.” All capitalized terms that are used
but not defined herein shall have the meanings ascribed to them in the Merger
Agreement.

(j) Remedies. The parties acknowledge that Parent will be irreparably harmed and
that there will be no adequate remedy at law for a violation of any of the
covenants or agreements of Stockholder set forth herein. Therefore, it is agreed
that, in addition to any other remedies that may be available to Parent upon any
such violation, Parent shall have the right to enforce such covenants and
agreements by specific performance, injunctive relief or by any other means
available to Parent at law or in equity.

(k) No Assignment. Unless otherwise provided for herein, Stockholder may not
assign this Agreement. This Agreement shall inure to the benefit of Parent,
Company and their respective successors and assigns.

(l) Waiver of Jury Trial. EACH OF PARENT AND STOCKHOLDER HEREBY IRREVOCABLY
WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM
(WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE ACTIONS OF PARENT OR STOCKHOLDER IN THE NEGOTIATION,
ADMINISTRATION, PERFORMANCE AND ENFORCEMENT HEREOF.

 

7



--------------------------------------------------------------------------------

EXECUTION COPY

[Remainder of Page Intentionally Left Blank]

 

8



--------------------------------------------------------------------------------

EXECUTION COPY

IN WITNESS WHEREOF, the undersigned have executed this Agreement on the date
first above written.

 

GENENTECH, INC. By:  

 

Name:  

 

Title:  

 

STOCKHOLDER:

 

Signature

 

Print Name Shares: Company Common Stock: ___________________________________
Company Options: _________________________________________ Stockholder’s address
for notice:

 

 

 

**** Signature Page to Company Voting Agreement***



--------------------------------------------------------------------------------

EXECUTION COPY

APPENDIX A

IRREVOCABLE PROXY

The undersigned stockholder (“Stockholder”) of Tanox, Inc., a Delaware
corporation (the “Company”), hereby irrevocably (to the fullest extent permitted
by law) appoints Stephen Julesgaard and David Ebersman of Genentech, Inc., a
Delaware corporation (“Parent”), and each of them, as the sole and exclusive
attorneys-in-fact and proxies of the undersigned, with full power of
substitution and resubstitution, to vote and exercise all voting and related
rights (to the full extent that the undersigned is entitled to do so) with
respect to all Shares and New Shares (each as defined in the that certain Voting
Agreement, dated of even date herewith, by and among Parent, the Company and
Stockholder (the “Voting Agreement”)), in accordance with the terms of this
Proxy until the Expiration Time (as defined in the Voting Agreement). The Shares
beneficially owned by the undersigned stockholder of the Company as of the date
of this Proxy are listed on the final page of this Proxy. Upon the undersigned’s
execution of this Proxy, any and all prior proxies given by the undersigned with
respect to any Shares are hereby revoked and the undersigned hereby agrees not
to grant any subsequent proxies with respect to the Shares or any New Shares
until after the Expiration Time (as defined in the Voting Agreement).

This Proxy is irrevocable (to the fullest extent permitted by law), is coupled
with an interest, is granted pursuant to the Voting Agreement, and is granted in
consideration of Parent entering into that certain Agreement and Plan of Merger,
dated as of November 9, 2006, by and among Parent, the Company and certain other
parties (the “Merger Agreement”). The Merger Agreement provides for the merger
of a wholly-owned subsidiary of Parent with and into the Company in accordance
with its terms (the “Merger”), and Stockholder is receiving a portion of the
proceeds of the Merger.

The attorneys-in-fact and proxies named above are hereby authorized and
empowered by the undersigned, at any time prior to the Expiration Time, to act
as the undersigned’s attorney-in-fact and proxy to vote the Shares and any New
Shares, and to exercise all voting, consent and similar rights of the
undersigned with respect to the Shares and new Shares (including, without
limitation, the power to execute and deliver written consents), at every annual,
special, adjourned or postponed meeting of stockholders of the Company and in
every written consent in lieu of such meeting:

(i) in favor of adoption of the Merger Agreement and in favor of any other
action contemplated by the Merger Agreement or required in furtherance of the
Merger and the transactions contemplated by the Merger Agreement (including one
or more adjournments necessary to solicit additional proxies if there are
insufficient votes to adopt the Merger Agreement and any such related proposals
at the time of any meeting held for such purposes);



--------------------------------------------------------------------------------

EXECUTION COPY

(ii) against approval of any proposal made in opposition to, or in competition
with, consummation of the Merger and the transactions contemplated by the Merger
Agreement;

(iii) against any of the following actions (other than those actions
contemplated by the Merger Agreement): (A) any merger, consolidation, business
combination, sale of assets, reorganization or recapitalization of the Company
or any subsidiary of the Company with any party, (B) any sale, lease, license or
transfer of any significant part of the assets of the Company or any subsidiary
of the Company, (C) any reorganization, recapitalization, dissolution,
liquidation or winding up of the Company or any subsidiary of the Company,
(D) any amendment to the certificate of incorporation or bylaws of the Company
or any subsidiary of the Company or any material change in the capitalization of
the Company or any subsidiary of the Company, or the corporate structure of the
Company or any subsidiary of the Company, or (E) any other action that is
intended, or could reasonably be expected to, impede, frustrate, prevent,
interfere with, delay, postpone, discourage, nullify or adversely affect the
Merger, the Merger Agreement or any of the other transactions contemplated by
the Merger Agreement; and

(iv) in favor of waiving any notice that may have been or may be required
relating to any such meeting of stockholders or written consent, the Merger, the
Merger Agreement or the transactions contemplated thereby.

Any obligation of the undersigned hereunder shall be binding upon the successors
and assigns of the undersigned.

This Proxy shall terminate, and be of no further force and effect, automatically
as of the Expiration Time.

[Remainder of Page Intentionally Left Blank]

*****

 

2



--------------------------------------------------------------------------------

EXECUTION COPY

This Proxy shall terminate, and be of no further force and effect, automatically
upon the Expiration Time (as defined in the Voting Agreement).

Dated: November 9, 2006

 

 

Signature

 

Print Name

 

 

Address Shares: Company Common Stock: ___________________________________
Company Options: _________________________________________

****Signature Page to Proxy****